Citation Nr: 1625949	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for chronic right shoulder strain.

2.  Entitlement to a rating higher than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from April 1990 to April 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded these claims in September 2015 for additional development.  Unfortunately, the development directives were not substantially complied with, as the VA examiners did not respond to all of the questions posed by the Board.  These claims are therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Updated and clarified VA examinations must be conducted because the most recent examination reports are not responsive to the Board's September 2015 remand directives.

The Veteran did not respond to efforts to obtain private treatment records.  On remand, she will be given another opportunity to provide these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her lumbar spine and right shoulder, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically ask for authorization to obtain records from St. Joseph's Outpatient clinic and from the Outpatient Clinics in College Station and Rock Prairie.  Also ensure that there is a complete copy of VA treatment records.

2.  After receipt of records, schedule the Veteran for an appropriate examination, with a different examiner than she has met with in the past, for a report on the current severity of her right shoulder.  

The VA examiner is asked to review the record prior to the examination, and to conduct a complete examination, including all diagnostic tests.  The record does not contain many treatment records, so the examiner is asked to take a detailed history of her symptoms.  The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.
  
Regarding shoulder diagnostic testing, the examiner is asked to explain the significance of all positive test results contained in the November 2015, February 2014, and December 2011 VA examinations.  That is, what sort of condition are they testing for, and if found to be present, how does the condition impact the functionality of her arm?  What symptoms does the condition cause?  For instance, she has been diagnosed with impingement syndrome-does that cause numbness in the extremity?  She does occasionally have numbness of the arm and hand.  Provide an opinion as to whether this is related to impingement syndrome.  The November 2015 VA examiner attributed them to carpal tunnel syndrome, but the records currently available do not contain that diagnosis.  

The Veteran alleges that she has stiffness, weakness, pain, cracking, and popping of the shoulder, and that it feels like it is dislocating.  She has complained of these symptoms consistently, however the VA examinations note the absence of these symptoms.  The examiner is asked to reconcile these findings.

During flares, she complains that her symptoms increase in severity.  The examiner is asked to review the medical evidence starting from March 2010, and to take a detailed history from the Veteran, and offer an opinion for the entire appeal period (since March 2010), as to the extent of functional loss due to these symptoms, and due to increased symptoms due to flares.  This opinion should be provided in terms of actual measurements or ranges, if possible; if not possible, then the examiner is asked to attempt to provide an idea of the extent of the symptoms during a flare and the type of functional loss experienced (i.e., how grinding shoulder would impact motion; if abduction or rotation are also limited, what actions would that impact).  

As an example, the undersigned observed that the Veteran was unable to shake hands with her right arm.  The examiner is specifically asked whether her stiffness and increased symptoms during flares are so severe so as to be the equivalent of ankylosis-during the flare-and if so, whether it would be considered favorable, intermediate between favorable and unfavorable, or unfavorable.  

The examiner is asked whether there is impairment of the humerus?  

The examiner is asked to address the symptoms found over the entire appeal period, that is, since March 2010.  Therefore, if there was a symptom noted on an earlier VA examination but not noted on the current examination, the examiner must still address the significance of that symptom.  The examiner is asked to respond to the questions posed by the Board along with all questions listed on the examination form.  All opinions must be accompanied by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of her lumbar spine.  The examiner is asked to review the record prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

The examiner is asked to take range of motion measurements, and also to provide an opinion on additional limitation of motion during flares or after overuse.  

The Veteran alleges that she is very stiff in the morning, and that it takes a period of time before feeling capable of movement.  The examiner is therefore asked to take a detailed history of the Veteran's symptoms, and attempt to provide an opinion as to additional functional loss for the entire period under appeal (since March 2010).  
This opinion should be provided in terms of actual measurements or ranges, if possible; if not possible, then the examiner is asked to attempt to provide an idea of the extent of the symptoms during a flare and the type of functional loss experienced (i.e., would the flare impact motion in all directions, or some more than others; if she has less movement than normal, which was found at the February 2014 VA examination, explain how she has less movement and how that would impact her ability to perform activities of daily living and for her employment.)

The examiner is asked if she has abnormal spinal curvature or abnormal gait as due to guarding or muscle spasm.  

The Veteran has complained of pain occasionally going into her legs, and has been service connected for left lower extremity sciatica as related to her back.  The November 2015 VA examination shows "mild" pain the right lower extremity but that she does not have right lower extremity radiculopathy.  Provide an opinion on whether she has right lower extremity radiculopathy or whether her symptoms are related to her service-connected back.  Arrange for appropriate diagnostic testing for nerve involvement.

She complained of urinary frequency and urgency during the December 2011 VA examination, but it is not clear that this was attributed to her spine.  If so, a urological opinion should also be obtained.  

The examiner is asked to address the symptoms found over the entire appeal period, that is, since March 2010.  Therefore, if there was a symptom noted on an examination but not noted on the current examination, the examiner must still address the significance of that symptom.  All opinions must be accompanied by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  IF THE EXAMINATION REPORT DOES NOT INCLUDE ADEQUATE RESPONSE TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE EXAMINER FOR CORRECTIVE ACTION.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




